Citation Nr: 9900038	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  97-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for organic disease of 
the back, including the cervical, thoracic, and lumbar spine.

2.  Entitlement to service connection for a temporomandibular 
joint disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from April 1982 to April 
1986.

This matter returns to the Board of Veterans Appeals (the 
Board) from a remand dated in October 1997.  The requested 
development has been completed to the extent possible and the 
case returned for appellate consideration.  This appeal 
originates from rating decisions by the Department of 
Veterans Affairs (VA) regional office (RO) in New Orleans, 
Louisiana.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran, contends, in substance that his current 
disability involving the cervical, thoracic, and lumbar spine 
had its onset during service.  He also maintains that he 
developed a TMJ disorder as the result of cervical traction 
in service.  He refers to the private medical evidence in 
support of the appeal.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that entitlement to service 
connection is warranted for the veterans organic disease of 
the back, including the cervical, thoracic, and lumbar spine. 
It is also the opinion of the Board that the evidence 
establishes that service connection is warranted for the 
veterans temporomandibular joint disorder 


FINDINGS OF FACT

1.  The medical opinions of record regarding the etiology of 
the veterans organic disease of the cervical, thoracic, and 
lumbar spine relate the onset of the veterans spine disorder 
to his period of service.

2.  The medical opinions of record regarding the etiology of 
the veterans temporomandibular joint disorder reflect that 
it is as likely as not that the TMJ disorder had its onset 
during service.


CONCLUSIONS OF LAW

1.  The veterans organic disease of the cervical, thoracic, 
and lumbar spine was incurred in active service.  38 U.S.C.A. 
§§  1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The veterans temporomandibular joint disorder was 
incurred in active service.  38 U.S.C.A. §§  1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision in August 1990, concerning the issue of 
entitlement to service connection for an organic disease of 
the back, including the cervical, thoracic and lumbosacral 
spine, reviewed all of the evidence of record including the 
service medical records, and VA examinations in February 
1987, July 1988, and November 1988.  The Board found that a 
chronic disorder of the cervical, thoracic, or lumbar spine 
was not shown in service nor had such a disorder been 
confirmed since separation from service.  The Board concluded 
that an organic disease of the back, including the cervical, 
thoracic, and lumbar spine, was not incurred in or aggravated 
by service.  

The veteran underwent a VA examination in October 1992.  
Magnetic resonance imagining (MRI), computerized tomography 
(CT) studies, and transcranial x-rays were all negative for 
bony degeneration.  It was noted that the VA examiner 
consulted a professor of oral maxilla surgery from the 
University of Tennessee.  They agreed there was a possible 
internal derangement of the TMJ as seen on MRI examination 
and that this was a normal occurrence in 50 percent of the 
population at the veterans age.  They concluded that there 
was no evidence of arthritis.  He did have significant 
cervical and mandibular dysfunction which could be related to 
his bruxism.  They determined that it could not be said with 
any certainty, whether or not this could be related to 
trauma, which in his case would be a lifting accident in 1982 
or the rear-end automobile accident in 1984 with associated 
traction for treatment.  Diagnoses were myofascial 
pain/cervical dysfunction and bruxism and a sleep disorder. 

The Board decision in July 1993 reviewed all of the medical 
evidence of record including the service medical records and 
the post service private and VA medical records.  The Board 
found that the veteran had a congenital malocclusion which 
preexisted service and that suspected arthritic changes of 
the temporomandibular joint had not been clinically confirmed 
by recent VA examination.  The Board also found that the 
veteran did not have a temporomandibular joint dysfunction as 
a result of any inservice occurrence or event and that it was 
not related to cervical spine complaints inservice.  In the 
decision, the Board also found that there was no trauma to 
the temporomandibular joint or the jaw during service.

In May 1995, Greg Goddard, D.D.S., reviewed the veterans 
medical records, including reports of Joseph Jumber, D.D.S., 
dated in May 1984, Earl Wenner, D.O., dated in April, 1986, 
and Olin Desonier, D.D.S., dated in January 1990.  He also 
reviewed the report of the VA dentist dated in October 1992 
with the associated report of the specialist from the 
University of Tennessee.  In reviewing the above records, as 
well as a study of casts of the veterans teeth, Dr. Goddard 
believed that it was clear that the veteran had no problems 
with his temporomandibular joint prior to the 1982 accident.  
This was in spite of his malocclusions and bruxism, since 
population studies with malocclusions showed no higher 
prevalence of temporomandibular joint problems.  He agreed 
with the general consensus that the veteran was suffering 
from: (1) myofascial pain, cervical, masticatory muscles, and 
upper back; (2) temporomandibular joint inflammation; and (3) 
right temporomandibular joint anterior displaced with 
reduction.  He stated that the controversy has to do with the 
cause of these conditions.  

Dr. Goddards opinion was that the condition was most 
probably caused by the first accident and the use of cervical 
traction on the mandible.  He stated that cervical traction 
puts a superior load on the structures of the 
temporomandibular joint and can cause damage with residual 
inflammation.  He had seen many cases of temporomandibular 
joint disorder caused or exacerbated by cervical traction on 
the mandible.  It was also his opinion that the second 
accident in 1984 exacerbated the condition.  He maintained 
that it is well established that whiplash injuries are a 
major cause of cervical and masticatory myofascial pain, as 
well as temporomandibular joint disorders.  He based his 
opinion on the history that the veteran never had complaints 
until after the 1982 accident, the fact that cervical 
traction of the mandible was used and is a known cause of 
temporomandibular joint problems, and the fact that he was in 
a rear-end automobile accident in 1984, which is a known 
cause of temporomandibular joint-cervical symptoms ( again 
cervical traction was used on his mandible), and the fact 
that it is highly unlikely that his congenital malocclusion 
played any role.  He agreed with the opinion of Dr. Desonier, 
and disagreed with the report submitted at the above VA 
dental examination.  The VA examiner and the specialist from 
the University of Tennessee indicated that they could not say 
with any certainty whether or not this could be related to 
any previous trauma.  Dr. Goddard felt strongly that the 
condition was most probably related to previous trauma and 
treatment due to the reasons he outlined above.

The report of Dr. Tina Theriot, dated in May 1995, from the 
Bryant Clinic indicated that she reviewed the veterans 
medical history including the two accidents in 1982 and 1984.  
She noted that the veteran complained of neck and mid back 
pain for the past thirteen years.  Radiographic findings on 
examination revealed narrowing of the C5/C6 disc space with 
discogenic spondylosis.  After reviewing the clinical history 
as well as the examination and radiographic findings, she 
rendered the diagnosis of myofascial pain, segmental 
dysfunction of the cervical and lumbar spine, and 
paresthesia.  She reviewed the medical statements dated in 
November 1984, and a statement from a medical doctor in 
December 1992, as well as a list of 10 doctors the veteran 
had seen over the last thirteen years relating to the same 
complaints.  It was her opinion that if the veteran had 
received adequate care at the time of either injury, this 
problem would not have been as prolonged as it has been. 

The veteran testified at a hearing at the RO in March 1996.  
He referred to the medical statement of Dr. Goddard in 
support of his claim for a TMJ disorder.  He believed that he 
had suffered trauma from two accidents and from traction 
treatment.  

The Board in the decision in October 1997, determined that 
Dr. Goddards statement which attributed the 
temporomandibular joint disorder to cervical traction as a 
result of the accidents was both new and material.  Dr. 
Goddards opinion stressed that cervical traction puts a 
superior load on the structures of the temporomandibular 
joint and can cause damage with residual inflammation.  The 
Board decision also determined that Dr. Theriots medical 
statement was new and material because it established current 
disability of the cervical, thoracic, and lumbar spine to 
disability as arising from accidents in service.  Therefore, 
the Board remanded the case for further VA examinations.

The veteran received a VA spine examination in November 1997.  
The examiner reported that he had reviewed the claims file.  
The veteran complained of severe pain in the neck, confined 
to the paraspinal muscles, and also low back pain.  Range of 
motion of the cervical spine was normal in all directions.  
He complained of muscle stiffness and pain with range of 
motion.  He had normal range of motion of the lumbar spine 
although he had complaints of paralumbar pain with movements 
of the low back.  The movements of the thoracic spine were 
normal.  He did not have trigger points which elicited pain.  
There was no tenderness of the cervical or lumbosacral spine.  
No significant muscle spasm was felt at the time of 
movements.  The diagnoses were: myofascial pain in the back; 
normal examination of the cervical, thoracic, and lumbar 
spine.  The examiner remarked that he found notes of a 
service physician dated in 1984.  According to the service 
physician, the veteran had somatic dysfunction, and he felt 
that the complaints of pain were secondary to this.  The 
examiner was of the opinion that the cervical, thoracic and 
lumbar spine were normal as evidenced by the lack of 
tenderness and normal range of motion, and that the pain was 
felt in the muscles.  Even though he thought that the veteran 
had no significant disease of the cervical, thoracic, and 
lumbar spine, the examiner stated that the complaints of neck 
and lower back pain began in service.  He concluded that the 
veterans myofascial pain involving the entire back occurred 
in service.  He further indicated that he did not think that 
the veteran had any significant disorder of the spine that 
occurred in service.  

The veteran received a VA dental examination in December 
1997.  The claims file was reviewed including the opinions of 
Dr. Goddard, as well as the 1992 VA examiner and the 
University of Tennessee consultant.  The review of the 
medical history disclosed that the veteran felt a snap in the 
left side of his neck while lifting.  After this it became 
painful for him to turn his head from side to side.  
Treatment in the form of cervical traction was begun in April 
1983, lasting until December of 1983, with only slight 
improvement.  In November 1984, he was hit from behind in an 
automobile accident and sustained a whiplash injury to the 
C5-C6 region.  This increased the pain to the neck and left 
temporal region of the head.  Further treatment provided no 
improvement.  He had continued reports of pain to this time.  
The diagnosis was myofascial pain-dysfunction syndrome 
involving muscles of mastication, temporalis, and muscles of 
the neck which commonly occurs in patients with malocclusion.  
The examiner stated that it was as likely as not that this 
was aggravated by his 1984 whiplash injury.

The veteran received another VA examination in May 1998.  The 
examiner reported that he had reviewed the claims file.  X-
rays of the lumbar spine showed significant degenerative 
disease.  There were mild degenerative changes in the upper 
thoracic spine.  The cervical spine x-rays were normal.  The 
examiners assessment was myofascial pain syndrome.  He 
indicated the current problems could be linked to the 
incidence in service because the veteran had degenerative 
disease now as well as myofascial pain.  He had looked at Dr. 
Theriots examination and agreed with the reported 
statements.  He also reported that he had reviewed the claims 
file.

The veteran received a VA dental and oral examination in June 
1998.  He stated that he was involved in a motor vehicle 
accident in 1984 and he first noticed painful jaw joints 
after the accident.  He had a bite plate made but was unable 
to wear it because of increased pain.  Diagnoses were: mild 
pain of the facial and cervical muscles; malocclusion; 
periodontal disease.  


Legal Analysis

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).

As noted above, the Board decision in October 1997 determined 
that new and material evidence had been submitted to reopen 
the claims for service connection for a TMJ disorder and 
organic disease of the back.

Following the remand, the veteran received the requested 
examinations.  With regard to the claim for service 
connection for an organic disorder of the back, the examiner 
believed that the veteran did not have significant disease of 
the cervical, lumbar, and thoracic spine, although he 
believed that the myofascial problem of the back began in 
service.  On VA examination in May 1988, the examiner noted 
that the veteran now had degenerative changes involving the 
thoracic and lumbar spine which could be linked to service.  
He also reported that he agreed with Dr. Theriots 
statements.  Dr. Theriot, as indicated above, diagnosed that 
the veteran had myofascial pain, segmental dysfunction of the 
cervical and lumbar spine, and paresthesia.  Therefore, after 
review of the entire evidence of record, the Board has 
determined that the weight of the evidence is in favor of the 
claim for service connection for organic disease of the back, 
including the cervical, thoracic, and lumbar spine.

With regard to the claim for service connection for a TMJ 
disorder, the Board has reviewed the findings on the VA 
dental examination in December 1997.  The VA examiner stated 
that he had reviewed the claims file including the report of 
Dr.  Goddard.  As noted above, Dr. Goddard believed that 
cervical traction caused damage to the TMJ.  The VA examiner 
did not comment specifically on the effect of cervical 
traction.  He did state, however, that the myofascial pain-
dysfunction involving muscles of mastication, temporalis, and 
the muscles of the neck was aggravated by the 1984 whiplash 
injury.  The evidence, including the report of this VA 
examiner, does not establish this disorder existed prior to 
service.  Accordingly, the aggravation which the VA examiner 
believed as likely as not occurred, was of a condition of 
service origin.  Therefore, the Board is of the opinion that 
the evidence is in equipoise on this issue.  With resolution 
of reasonable doubt in the veterans favor, service 
connection is granted for a TMJ disorder.  

The Board stresses that service connection is granted for 
both of the claimed disabilities on the basis of the veteran 
having submitted new and material evidence.


ORDER

Service connection for an organic disease of the back, 
including the cervical, thoracic, and lumbar spine is granted 
based on the submission of new and material evidence.  

Service connection for a temporomandibular joint disorder is 
granted based on the submission of new and material evidence.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
